Citation Nr: 1826958	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-35 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to a compensable disability rating for tinea cruris.

3.  Entitlement to an initial disability rating in excess of 10 percent for right ankle degenerative joint disease, sprain and weakness.

4.  Entitlement to service connection for a left ankle condition, to include as secondary to service-connected chronic right ankle sprain with weakness.

5.  Entitlement to service connection for a bilateral foot condition, to include as secondary to service-connected chronic right ankle sprain with weakness.


REPRESENTATION

Veteran represented by:	Michael James Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.
 
In November 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

Issues three through five listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the November 16, 2017 Board hearing, prior to the promulgation of a decisions in the appeal, the Veteran withdrew his appeal of the claims of entitlement to service connection for tinea pedis and entitlement to a compensable rating for tinea cruris.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal with respect to the claims of entitlement to service connection for tinea pedis and entitlement to a compensable disability rating for tinea cruris have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the Board hearing on November 16, 2017, the Veteran requested to withdraw his claims of entitlement to service connection for tinea pedis and entitlement to a compensable rating for tinea cruris.  The Veteran's request was made on the record and satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2017).

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C. § 7105(d) (2012).  Accordingly, further action by the Board on these issues is not appropriate and the appeal should be dismissed.  Id.


ORDER

The claim of entitlement to service connection for tineas pedis is dismissed.

The claim of entitlement to a compensable rating for tinea cruris is dismissed.



REMAND

Unfortunately, the Veteran's remaining claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  
 
It appears VA treatment records are missing.  Specifically, the Veteran testified to undergoing a December 2016 VA podiatry examination.  See November 2017 Hearing Transcript.  According to the Veteran, a number of foot and ankle-related conditions were subsequently diagnosed.  Id.  The December 2016 examination report has not been associated with the claims file.  

Regarding the Veteran's claim for a higher rating for his service-connected right ankle disorder, a new VA examination must be provided that complies with Correia v. McDonald, 28 Vet. App. 158   (2016) and Sharp v. Shulkin, 29 Vet. App. 26   (2017).  Correia mandates that orthopedic examinations include the testing described in 38 C.F.R. § 4.59  (2017), or an explanation as to why such testing is not warranted or not possible.  Sharp requires VA examiners to obtain information from the Veteran as to the severity, frequency, and duration of flare-ups, as well as precipitating and alleviating factors, and the extent of functional impairment.  It also requires that VA examiners estimate the additional loss of range of motion during a flare-up based on all procurable information from the record, as well as the Veteran's own statements.  If an estimate cannot be provided without resort to speculation, it must be clear whether this is due to a lack of knowledge among the medical community at large, or insufficient knowledge of the specific examiner.

Regarding the claims for service connection for a left ankle disorder and a bilateral foot disorder, remand is required for an additional VA examination in order to obtain a medical opinion as to whether these conditions were caused or aggravated by the Veteran's service-connected right ankle disorder.  See 38 C.F.R. § 3.310.

Finally, the Veteran updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated both prior to May 1997 (to include any archived records) and from October 2012 forward.  

2.  Make arrangements to obtain a copy of the Veteran's December 2016 VA podiatry examination, to include any and all diagnostic testing results.

3.  After receipt of records, schedule the Veteran for appropriate VA examinations of his ankles and feet.  The claims folder should be thoroughly reviewed by the examiner(s) in connection with the examination(s), and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner(s) should be conducted.  All findings should be reported in detail.

Right Ankle

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the ankles.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should elicit from the Veteran the frequency, duration, and severity of flare-ups, as well as precipitating and alleviating factors.  The examiner should also ask the Veteran, and document for the report, the impact of flare-ups on his functioning.  Then, the examiner should provide an estimate as to the additional loss of range of motion during flare-ups based on the above information obtained from the Veteran, as well as all medical evidence available to the examiner from the file and treatment records.  If the examiner is not able to estimate additional loss of range of motion during flare-ups, the examiner should specifically explain why the above information, and particularly the Veteran's description of their severity, duration, and impact on functioning, is not sufficient to make such an estimate.

Left Ankle and Feet

The examiner should identify all current left ankle and right and left foot disorders found to be present (i.e., hammer toes, hallux valgus, calluses, weakening of the longitudinal arch, calcaneal spurs, degenerative changes of the metatarsal phalangeal joint(s), etc.)

For EACH diagnosed disability, the examiner must provide an opinion as to whether it is at least as likely as not (50% probability or more) that it was either (a) caused by, or (b) aggravated (or worsened) by the Veteran's right ankle degenerative joint disease, sprain and weakness, to include by his altered gait associated therewith.

All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

4.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


